Case 5:18-cv-00458-JSM-PRL Document 245 Filed 04/16/21 Page 1 of 5 PageID 11870




                   UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF FLORIDA OCALA DIVISION
 ______________________________________
  FOUNDATION RESOLUTION CORP., f/k/a Citrus
  Memorial Health Foundation Inc., and Case No.: 5:18-cv-458-Oc-30PRL
  FOUNDATION RESOLUTION CORP. PENSION
  COMMITTEE, as an administrator of the Citrus
  Memorial Health Foundation, Inc. Pension Plan,

         Plaintiffs,
  v.

  AON HEWITT INVESTMENT CONSULTING, INC.,
  f/k/a Hewitt EnnisKnupp, Inc. and ALIGHT
  SOLUTIONS LLC, f/k/a Hewitt Associates LLC,

         Defendants.



       DEFENDANT AON HEWITT INVESTMENT CONSULTING, INC.’S
        RULE 52(c) MOTION FOR JUDGMENT ON PARTIAL FINDINGS

        Pursuant to Fed. R. Civ. P. 52(c), Aon Hewitt Investment Consulting, Inc.

 (“AHIC”) respectfully moves for judgment denying Plaintiffs’ Count I against AHIC.

 Plaintiffs have been “fully heard” on the issues underlying AHIC’s alleged violation

 of ERISA within the meaning of Rule 52(c). Based on the absence of evidence

 essential to support Count I, this Court should find against Plaintiffs and enter

 judgment against Plaintiffs under Rule 52(c) with respect to Count I.

                       MEMORANDUM OF LAW IN SUPPORT

        Under Fed. R. Civ. P. 52(c), “[i]f a party has been fully heard on an issue during

 a nonjury trial and the court finds against the party on that issue, the court may enter

 judgment against the party on a claim or defense that, under the controlling law, can
Case 5:18-cv-00458-JSM-PRL Document 245 Filed 04/16/21 Page 2 of 5 PageID 11871




 be maintained or defeated only with a favorable finding on that issue.” Fed. R. Civ.

 P. 52(c). Having rested, Plaintiffs have been “fully heard” on the issue of AHIC’s

 alleged liability under Count I.

       In support of this motion, AHIC states that this Court should find the following

 from the evidence adduced during Plaintiffs’ case.

       First, Plaintiffs have not established that they have standing because neither

 FRC nor the Plan at issue have any stake in the outcome of the lawsuit.

       Second, Plaintiffs have not proven ascertainable or reasonably calculable

 damages, for several reasons:

       a)     Plaintiffs’ damages calculations are unreliable because they rest on

 opinions that in turn rely on “assumptions” that did not come to pass with the benefit

 of hindsight. See In Sun Ins. Mktg. Network, Inc. v. AIG Life Ins. Co., 254 F. Supp. 2d

 1239, 1249 (M.D. Fla. 2003) (Moody, J.).

       b)     Plaintiffs have failed to allocate damages to specific counts and parties.

 Plaintiffs allege only Count I against AHIC. Am. Compl., ECF No. 64, ¶¶ 101–108.

 Plaintiffs allege Counts II, III, and IV against Alight Solutions LLC (“Alight”). Id. ¶¶

 109–129. Yet, Plaintiffs have alleged damages as to multiple Counts against AHIC,

 and have failed to provide evidence to support any allocation of those damages against

 AHIC. Day 1 Tr. 13:22–15:14.

       c)     The Master Consulting Agreement (“MCA”) provides that AHIC’s

 “liability will not exceed the percentage share that its breach of fiduciary duty bears to

 the total breach of fiduciary breach, if any, of Client and/or other employees
                                            -2-
Case 5:18-cv-00458-JSM-PRL Document 245 Filed 04/16/21 Page 3 of 5 PageID 11872




 and/fiduciaries.” JX13, Schedule 1, § 7(a) at FRC0000763. The evidence thus far

 demonstrates that FRC and its prior fiduciaries breached their duties to the Plan—

 PFM Advisors failed to provide FRC with a reasonable Investment Policy Statement

 (“IPS”) for an underfunded plan entering termination, and FRC and failed to allocate

 Plan assets in a manner appropriate for an underfunded plan entering termination.

 Plaintiffs have not accounted for the percentage share of those breaches in their

 damages calculations. Indeed, Plaintiffs’ own economic and finance expert conceded

 that Aon “inherited” a poor investment allocation and that the May 6, 2014 IPS

 prepared by FRC’s incumbent investment advisor was a “really bad idea.” Day 3 Tr.

 141:24–143:2. Additionally, the MCA provides that the FRC Pension Committee is

 to provide “all Client Information in Client’s control necessary” to perform services

 under the MCA; is “responsible for the accuracy and completeness of any and all

 Client Information submitted”; and to provide notification “as soon as possible of any

 problems or errors in Client Information submitted.” JX13, § 7(b) at FRC0000756.

 Given the time it took FRC to gather this information, FRC relayed to AHIC that it

 was "comfortable pushing the [investment] transition out to January” 2015. Day 4 Tr.

 207:4–24; see AHIC_DX00100-002.

       Third, Plaintiffs have not proven that AHIC breached any fiduciary duty under

 ERISA. To prevail on their claim that AHIC breached its duty of prudence, Plaintiffs

 bear the burden of demonstrating that breach. Dupree v. Prudential Ins. Co. of Am., No.

 99-8337-CIV-JORDAN, 2007 WL2263892, at *37 (S.D. Fla. Aug. 7, 2007), as amended



                                          -3-
Case 5:18-cv-00458-JSM-PRL Document 245 Filed 04/16/21 Page 4 of 5 PageID 11873




 (Aug. 10, 2007). The evidence shows that AHIC acted reasonably and prudently at

 all times. Day 4 Tr. 179:10–215:18.

       WHEREFORE, AHIC respectfully requests that the Court enter Final

 Judgment in AHIC’s favor on Count I.

  Date: April 16, 2021                        Respectfully submitted,

  /s/Craig C. Martin                          Stephanie L. Miner
  Craig C. Martin                             Willkie Farr & Gallagher
  Amanda S. Amert                             1875 K Street, N.W.
  Matthew J. Thomas                           Washington, D.C. 20006-1238
  Aaron J. Hersh                              Telephone: (202) 303-1277
  Samantha M. Glass                           Facsimile: (202) 303-2277
  Sara Kim                                    sminer@willkie.com
  Willkie Farr & Gallagher
  300 North LaSalle                           Paul M. Sisco,
  Chicago, IL 60654-3456                      The Law Office of Paul M. Sisco
  Telephone: (312) 728-9000                   201 E. Kennedy Blvd.
  Facsimile: (312) 728-9199                   Suite 412
  cmartin@willkie.com                         Tampa, Florida 33602
  aamert@willkie.com                          Telephone: (813) 225-1988
  mthomas@willkie.com                         Facsimile: (813) 225-1392
  ahersh@willkie.com                          psisco@paulsiscolaw.com
  sglass@willkie.com
  skim@willkie.com                            Attorneys for Defendant Aon Hewitt
                                              Investment Consulting, Inc.




                                        -4-
Case 5:18-cv-00458-JSM-PRL Document 245 Filed 04/16/21 Page 5 of 5 PageID 11874




                             CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2021, I caused a true and correct copy of the

 foregoing to be served by electronic means, via the Court’s ECF system, on all counsel

 registered to receive electronic notices.




                                                   /s/Craig C. Martin
                                                   Craig C. Martin




                                             -5-
